Exhibit 99.(j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A (the“Registration Statement”) of our report dated October 25, 2012 relating to the financial statements and financial highlights which appears in the August 31, 2012 Annual Report to Shareholders of Value Line U.S. Government Securities Fund, Inc., which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings “Financial Highlights”,“Investment Advisory and Other Services”and“Financial Statements” in such Registration Statement. /s/ PricewaterhouseCoopers LLP New York, New York December 28, 2012
